DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Claims 13–15 are rejected as being indefinite as they provide for the use of a unidirectional non-crimp fabric to produce a component, but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4 and 7–17 are rejected under 35 U.S.C. 103 as being unpatentable over Moser (US 2015/0258712 A1).
Moser teaches a molding material for use in making wind turbine blade parts comprising at least two layers of unidirectional glass fiber tows fabric, with one layer located above the other, wherein the layers are sewn together using pillar stitching that extends essentially parallel to the unidirectional glass fiber tows.   Moser abstract, ¶¶ 2, 39, 70, 100, 116, 117.  The stitches may have a spacing ranging from 1–50 mm, which encompasses the claimed stitch density of claim 3.  Id. ¶ 39.  The fabric contains unidirectional fibrous tows aligned in a uniform direction (e.g., warp), which results in a non-crimp fabric.  Id. ¶ 49.  At least one of the fabric layers may either be aligned perpendicular (90oC) to another fabric layer, thereby making the perpendicular fabric a weft layer, or include a weft support yarn.  See id. ¶  21.  The fabric may further comprise support yarns that run parallel to the direction of the fabric or in the weft direction and mesh with the fiber tows.  Id. ¶¶ 21, 119.  The support yarns may have a weight within the range of 45 to 85 tex.  Id. ¶ 37.
Claims 5, 6, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Moser as applied to claims 4 and 17 above, and further in view of Boon (US 2015/0224759 A1).  Moser teaches the use of a support structure, which may include a curable resin matrix and glass or carbon yarns, to keep the glass fiber tows in place.  Moser ¶¶ 23, 28, 31, 48.  However, Moser .  
Boon teaches the use of carbon-fiber reinforced, rod-shaped, plastic pultrudate strips to provide support layers of glass fiber fabric to make wind turbine blades.  Boon abstract, ¶¶ 6–15, Figs. 1A–1C.
It would have been obvious to one of ordinary skill in the art to have replaced the support member of Moser with the pultrudate as fiber-reinforced resin provides the formed wind turbine blade with enhanced mechanical properties over neat resin.  Additionally, it would have been obvious to have made the pultrudate with glass fibers as Moser shows their functional equivalence in support glass fiber fabrics.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786